 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           No. 1:18-cr-00180 NONE-SKO-1

12                 Plaintiff,                            ORDER GRANTING IN PART AND
                                                         DENYING WITHOUT PREJUDICE IN
13    v.                                                 PART DEFENDANT’S REQUEST TO SEAL
14   ARIC MATTHEW SALAZAR,                               (Doc. No. 43)
15                 Defendant-Movant.
16

17            Before the court is defendant’s request to seal 341 pages of material, consisting of
18   Exhibits A through T to his motion to reduce his sentence brought pursuant to 18 U.S.C.
19   § 3582(c)(1)(A). (See Doc. No. 42.) Defendant asserts that all of these exhibits contain
20   defendant’s “HIPPA protected medical records as well as other confidential information.” (Id.)
21            The court starts from the position that “[a]ll information provided to the Court in a
22   specific action is presumptively public.” E.D. Cal. Local Civ. R. 141.1(a)(1); see also Nixon v.
23   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). With respect to defendant’s sealing request,
24   the court must consider the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25   for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990) (“(1) closure serves a compelling
26   interest; (2) there is a substantial possibility that, in the absence of closure, this compelling
27   interest would be harmed; and (3) there are no alternatives that would adequately protect the
28   compelling interest.”).
 1            Here, defendant’s Exhibit A is a copy of his own presentence report (“PSR”) in this

 2   case. That exhibit already appears on the court’s docket under seal. (Doc. No. 25.) Defendant

 3   need not file it with the court nor apply to have it sealed. Nonetheless, because defendant’s

 4   motion makes reference to the exhibit and to avoid delays in processing defendant’s motion, the

 5   court will direct the Clerk of Court to seal Exhibit A.

 6            Exhibits B, E, G, I, and K contain defendant’s medical records. A party has a strong

 7   interest in the confidentiality of his or her medical information. See Kamakana v. City and Cnty.

 8   of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006); see also United States v. Maddawalaabuu

 9   Dadi, No. CR18-0283, 2020 WL 5982007, at *1 (W.D. Wash. Oct. 8, 2020). The court finds

10   that, in this case, that privacy interest outweighs the public’s interest in access. The court

11   further finds that, without sealing, the compelling interest identified by defendant would be

12   harmed and there are no additional alternatives to sealing Exhibits B, E, G, I, and K, that would

13   adequately protect the compelling interests in medical privacy.

14            However, there is no obvious basis for the sealing of defendant’s remaining exhibits

15   submitted in support of his motion. Exhibits C, D, F, J, L, M, N, O, and S, for example, appear

16   to be scientific papers, articles, reports or updates, and/or public reports about prison conditions.

17   Defendant has made no showing to justify the sealing of these exhibits. Other documents

18   (Exhibits P and Q) appear to be prison records not directly implicating medical privacy interests.
19   The court is unaware of any authority indicating that prison records require sealing as a matter

20   of course. Defendant has therefore not yet made a sufficient showing to justify sealing these

21   documents. Still other records are letters from defendant or individuals who support defendant.

22   (Exhibits H & R.) Defendant also seeks to seal the sentencing transcript from December 9,

23   2019 (Exhibit T). Again, no justification for sealing these has been offered. Therefore,

24   defendant’s request for filing under seal will be denied without prejudice as to all of the exhibits

25   discussed in this paragraph of this order.

26            For the reasons set forth above, defendant’s request to seal is:

27            (1) GRANTED as to Exhibits A, B, E, G, I, and K submitted in support of his motion

28            for a reduction of his sentence; and
 1             (2) DENIED WITHOUT PREJUDICE as to the remaining exhibits submitted in

 2             support of that motion.

 3             The court notes that defense counsel has (likely inadvertently) already filed Exhibits

 4   Athrough T on the public docket as one single attachment. (Doc. No. 42-1.) Counsel shall

 5   communicate with the Clerk’s office and comply with all instructions given by the Clerk to

 6   ensure that those exhibits ordered sealed by this order can be segregated from those that will

 7   remain on the public docket. Counsel is referred to Local Rule 141 for further information in

 8   this regard.

 9   IT IS SO ORDERED.

10   Dated:    May 19, 2021
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
